DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims seem to be directed to an apparatus claim. The fact that it includes a “container” and a “label” seems to support this. However it is unclear what structure is meant by a “workflow program” comprised of “segment”. Paragraph 44 includes the text “workflow program (application flow chart)” indicating that perhaps an application flow chart could be a workflow program. However paragraph 45 mentions an “R.O.C. Axis software system / workflow program consists of three separate applications”. So perhaps the segments are meant to be software applications. However software is not structure. An apparatus must be defined in terms of structural elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Largoza (US 20210090093 A1) in view of UberEATS reddit post (see attached 892 form), Goldberg (US 20210217111 A1), Wang (US 20170055147 A1) and Barbush (US 20150154559 A1)
Regarding claim 1, Largoza discloses:
1. A tamper-resistant system for delivering pre-packaged goods prepared by a vendor(abstract), comprising
	a container configured to receive pre-packaged goods therein (fig. 2 204);
	a label configured to be applied across an opening of the container such that the pre-packaged goods received in the container are not accessible without visibly, 
	a workflow program comprising a plurality of segments including a customer segment to be used by customers and intended recipients (fig. 1 and fig. 2 202 customer makes an order), a vendor segment to be used by vendor who is preparer and packager of goods (fig. 1 and fig. 2 204 vendor receives order, prepares order and puts into into packaging), and a delivery segment to be used delivery personnel (paragraph 33 According to certain embodiments, the product delivery system may also be the product sources or sellers or merchants that integrate with third-party delivery services to deliver the ordered products to the customers); wherein the vendor segment is configured to produce said label having information provided thereon (paragraph 41 brand put on label) regarding the pre-packaged goods (fig. 9b qr code), a delivery personnel (fig. 9b uber eats is delivery personnel) and to selectively provide real time information pertaining the pre-packaged goods and a status of delivery of the pre-packaged goods to the intended recipient (paragraph 62).
Largoza fails to disclose:
1) the label including a person who placed pre-packaged goods in said container, an entity who prepared the pre-packaged goods, an intended recipient
2) a scannable code that can be scanned by delivery personnel such that they are allowed to contact via a mobile device by scanning the scannable code which includes contact information of the intended recipient without the delivery personnel gaining access to the contact information of the intended recipient.
3) providing the recipient contact information of the delivery personnel

However UberEATS reddit discloses:
A label identifying a person who places the pre packaged goods in the container (label says order prepared by), and an entity who prepared the pre-packaged goods (labels have McDonalds branding). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Largoza by including restaurant branding and a prepared by field in the label. The motivation for the combination is use of a known technique to improve a similar system in the same way. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Largoza and the claimed invention both contain labels and UberEATS reddit discloses further information on the labels which can be considered an improvement.

Largoza as modified still fails to disclose:
1) the label including an intended recipient
2) a scannable code that can be scanned by delivery personnel such that they are allowed to contact via a mobile device by scanning the scannable code which includes contact information of the intended recipient without the delivery personnel gaining access to the contact information of the intended recipient.
3) providing the recipient contact information of the delivery personnel

However Goldberg discloses labels including recipient information (paragraph 62). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Largoza by including recipient information on a label. The motivation for the 

Largoza as modified still fails to disclose:
2) a scannable code that can be scanned by delivery personnel such that they are allowed to contact via a mobile device by scanning the scannable code which includes contact information of the intended recipient without the delivery personnel gaining access to the contact information of the intended recipient.
3) providing the recipient contact information of the delivery personnel

However Wang discloses a scannable code that can be scanned by delivery personnel such that they are allowed to contact via a mobile device by scanning the scannable code which includes contact information of the intended recipient without the delivery personnel gaining access to the contact information of the intended recipient (paragraph 45 and fig. 1 and see paragraph 100, 135, 146, privacy of customer is maintained). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Largoza as modified by integrating a communication barcode with the label. The motivation for the combination is to protect recipients and couriers from spam calls/texts (paragraph 157).

Largoza as modified still fails to disclose:


However Barbush discloses providing a recipient contact information of delivery personnel (paragraph 65). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Largoza as modified by providing contact information to a recipient. The motivation for the combination is to facilitate communication regarding a delivery location (paragraph 65).

Regarding claim 2, Largoza discloses wherein said vendor is a restaurant (paragraph 10 a food source preparing food is a restaurant).

Regarding claim 3, Largoza discloses wherein said pre-packaged goods are food items (paragraph 6).

Regarding claim 4, Largoza discloses: wherein said customer segment is configured to permit a customer to place an order for goods via the vendor segment (fig. 2 202), to receive confirmation of order from the vendor segment (paragraph 13 sends the unique identifier directly to the customer, for example by a text notification, e-mail, phone call or other notification method chosen by the customer), and to inform intended recipient of placing of the order (fig. 3 306).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Largoza (US 20210090093 A1) in view of UberEATS reddit post (see attached 892 form), Goldberg (US 20210217111 A1), Wang (US 20170055147 A1) and Barbush (US .
Regarding claim 5, Largoza further discloses 5. The tamper-resistant system for delivering pre-packaged goods according to claim 1, wherein said vendor segment is configured to receive customer order for goods (fig. 6a 602), to acknowledge the receipt of the order (fig. 6a 632); produce the label corresponding to the order (paragraph 41), update delivery personnel to pick up the container for delivery (fig. 6b 650), update the customer and the intended recipient of the order including information (fig. 6b 652)

Largoza fails to disclose:
provide update on preparation of goods including images of prepared goods,
and provide image of the container the corresponding label placed thereon
the updating including information of the delivery personnel.
However Barbush discloses providing a recipient contact information of delivery personnel (paragraph 65). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Largoza as modified by providing contact information to a recipient. The motivation for the combination is to facilitate communication regarding a delivery location (paragraph 65).

Largoza as modified still fails to disclose:
provide update on preparation of goods including images of prepared goods,
and provide image of the container the corresponding label placed thereon.

. 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Largoza (US 20210090093 A1) in view of UberEATS reddit post (see attached 892 form), Goldberg (US 20210217111 A1), Wang (US 20170055147 A1) and Barbush (US 20150154559 A1) as applied to claim 1 and further in view of Kuettner (US 20200160263 A1).
Regarding claim 6, Largoza as modified fails to disclose: 6. The tamper-resistant system for delivering pre-packaged goods according to claim 1, wherein said delivery segment is configured to receive information from the vendor for delivery of the container, to selectively contact the vendor and intended recipient using a mobile device operable to scan the scannable code on the label about status of delivery of goods including any delay in delivery without the delivery personnel gaining access to the contact information of the intended recipient.

However Kuettner further discloses: wherein said delivery segment is configured to receive information from the vendor for delivery of the container, to selectively contact the vendor and intended recipient using a mobile device operable to scan the scannable code on the label about status of delivery of goods including any delay in delivery (paragraph 27 code scanned by phone app, paragraph 104 app used to send delays to 

Largoza as modified still fails to disclose: without the delivery personnel gaining access to the contact information of the intended recipient.
However Wang discloses a scannable code that can be scanned by delivery personnel such that they are allowed to contact via a mobile device by scanning the scannable code without the delivery personnel gaining access to the contact information (paragraph 45 and fig. 1 and see paragraph 100, 135, 146, privacy of customer is maintained). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Largoza as modified by obfuscating contact information. The motivation for the combination is to protect from spam calls/texts (paragraph 157).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harris (US 20210214127 A1) discloses a secured delivery bag. Wilfong (US 20210188487 A1) discloses tamper evident packaging. Mimassi (US 20210158281 A1) discloses packaging and systems for food delivery. Shinkle (US 20200365061 A1) discloses tamper evident seals. Jones (US 20200331675 A1) discloses clips for preventing tampering of food delivery items. Theodorakos (US 20170362008 A1) discloses tamper resistant food containers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687